ORDER
PER CURIAM
Willie Wilson (Movant) appeals the denial of his Rule 24.035 post-conviction motion without an evidentiary hearing following his convictions for two counts of domestic assault. Movant claims the motion court clearly erred in denying his post-conviction motion because the trial court improperly subjected him to double jeopardy by amending his sentence and violated his due process rights by increasing his sentence.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would serve no precedential *466value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).